Citation Nr: 0513175	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
depression.

In September 2003, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In June 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the current psychiatric disorder, variously diagnosed, is 
related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  These 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection for a 
psychiatric disorder in the June 2004 letter.  VA informed 
the veteran that in order to establish service connection for 
a disability, he would need to bring forth evidence of a 
disease or injury in service, a current disability, and a 
relationship between the current disability and service.  VA 
noted that evidence of a current disability and of a 
relationship between the current disability and service was 
usually shown by medical evidence.  

The letter also notified the veteran that VA was responsible 
for getting relevant records held by any federal agency, 
which included medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  VA 
also told the veteran that on his behalf, it would make 
reasonable efforts to obtain any relevant records not held by 
a federal agency, which could include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, in the 
letter, the RO stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  

Additionally, VA has notified the veteran the reasons why 
service connection for a psychiatric disorder has been denied 
in the January 2003 and January 2005 supplemental statements 
of the case.  There, the veteran was informed that while the 
service medical records showed that he had been diagnosed 
with an adjustment disorder and that he had a post-service 
diagnosis of a psychiatric disorder, the preponderance of the 
evidence was against there being a relationship between the 
post-service psychiatric disorder and service.  The April 
2000 statement of the case and the January 2003 supplemental 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefit sought.  
The Board finds that the duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

The Board recognizes that the June 2004 VCAA notice was 
subsequent to the January 1999 rating decision which gave 
rise to this appeal; however, the Board finds no prejudice to 
the veteran.  First, the rating decision was issued prior to 
the passage of the VCAA, and therefore a VCAA could not have 
been sent prior to the issuance of the rating decision.  
Second, the veteran was adequately furnished with the type of 
notice required by VCAA in June 2004 and has had an 
opportunity to identify evidence and submit evidence in 
connection with his claim.  Therefore, any error resulting 
from VCAA notice subsequent to the initial rating decision 
was harmless, as it pertains to this issue.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  Id.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has received private medical 
records, and has obtained both VA treatment records and the 
medical records relied upon in granting the veteran Social 
Security Administration disability benefits.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claim.  Finally, in 
connection with this claim, the veteran was provided with an 
examination, the report of which includes a nexus opinion. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2) (2002); 38 C.F.R. 
§ 3.159(d) (2004).


II.  Decision

The veteran asserts that his current psychiatric disorder had 
its onset in service.  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as psychoses, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
psychoses.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that the veteran was 
hospitalized in November 1989 in Korea for suicidal 
ideations.  Upon admission, the veteran looked very depressed 
and had a very soft voice with monotonous speech.  He denied 
any drug or alcohol abuse, but admitted to gambling.  He also 
reported marital problems.  The examiner stated the veteran 
had no thought disorder.  The examiner recommended that the 
veteran be medically evacuated to the United States.  A 
December 1989 hospitalization summary report from a hospital 
in Georgia shows that the veteran asserted that his suicidal 
ideations had been blown out of proportion.  He was diagnosed 
with adjustment disorder with depressed mood, marital 
problems, and nicotine abuse.  He was also diagnosed with 
borderline personality traits.  

A March 1998 private hospitalization summary report shows 
that the veteran complained of suicidal thoughts.  The 
examiner stated that the veteran had endorsed depressive 
symptoms on and off for one year.  He admitted to using 
multiple drugs, such as alcohol, marijuana, and cocaine.  The 
final diagnoses were major depression, recurrent, severe with 
suicidal ideation and history of cocaine and marijuana abuse.  

An April 1998 private psychiatric evaluation shows the 
veteran was seen for follow-up for his depression.  The 
examiner noted the veteran had "at least a year's history of 
[d]epression."  Following examination of the veteran, he 
entered a diagnosis of history of major depression without 
psychotic features, which he stated was recurrent.  He also 
diagnosed the veteran with history of cocaine abuse, 
marijuana abuse, and alcohol abuse.  He noted that the 
alcohol and marijuana were in remission but that the cocaine 
abuse was fairly recent.  

The veteran was hospitalized in May 1998 at a different 
private facility, stating that he had recently broken up with 
his wife and was severely depressed.  The examiner entered a 
diagnosis of major depression with psychotic features, 
resolved and schizoid personality disorder, probable.  In 
June 1998, the veteran's wife brought the veteran to the 
hospital, stating that the veteran had been abusing crack 
cocaine and alcohol.  At the time of admission, he was 
agitated , suicidal, and confused, and on discharge was 
diagnosed with major depression, single occurrence, and 
polysubstance abuse.  

A September 1998 VA hospitalization summary report shows that 
the veteran was hospitalized for dysthymia and a personality 
disorder, not otherwise specified, with borderline features.  
The veteran denied a history of substance abuse.  He was 
hospitalized again at VA in October 1998, when he presented 
himself with suicidal thoughts with no exact plan.  He 
endorsed internal hallucinations, and reported having 
sustained a head injury years ago with possible loss of 
consciousness.  The diagnoses were dysthymia versus mood 
disorder secondary to history of head injury in the past, and 
personality disorder, not otherwise specified, with 
borderline features.  

A January 1999 private psychiatric evaluation shows the 
veteran reported his psychiatric problems began back when he 
was in service and was discharged as a result of his suicidal 
attempts.  Under "History of Present Illness," the examiner 
stated, "As mentioned previously, this gentleman's problems 
began when he was in the Army."  Following examination, the 
psychiatrist diagnosed history of major depression, chronic, 
severe, with multiple suicide attempts and without psychotic 
features and history of polysubstance abuse.  

A May 2002 private psychiatric evaluation report shows the 
psychologist diagnosed the veteran with major depressive 
disorder, recurrent, severe, without psychotic symptoms, 
alcohol dependence, and polysubstance abuse, which was in 
remission per the veteran's report.  

A June 2002 VA psychiatric evaluation report shows that the 
examiner had an opportunity to review the veteran's claims 
file.  He examined the veteran and determined that he was 
unable to provide a diagnosis.  Specifically, he stated that 
it was "impossible to assess the reliability" of the 
veteran's presentation.  He stated the following, in part:

If he is being completely straight 
forward, he appears to be suffering from 
depression, alcohol abuse, and possibly a 
psychotic disorder as well.  However, 
there are some questions as to whether or 
not he was attempting to malinger some of 
his difficulties.  In particular, his 
description of what happened during one 
of his military hospitalizations is quite 
different from the report written in 
Georgia.  While this raises some 
suspicions, it does not confirm anything 
for certain.

The examiner strongly recommended that the veteran undergo 
neuropsychological assessment to rule out malingering.  

In August 2002, the veteran underwent neuropsychological 
testing.  The psychologist stated that the veteran's answers, 
he had displayed inadequate performance motivation and 
"therefore, an invalid neuropsychological profile."  He 
noted that he veteran's performance on one of the parts of 
the examination suggested "the possibility of either random 
responding or selection of incorrect responses."  He added 
that the results indicated the veteran reported an "extreme 
level of psychopathology" and significant symptoms of 
depression, irritability, anxiety, interpersonal sensitivity, 
social isolation, and suspiciousness.  The psychologist 
stated that with the extreme nature of the veteran's self-
report could suggest a tendency to exaggerate emotional 
symptoms.  He concluded, that "any conclusions based on his 
self-report should be considered tentative at this point."  

A September 2002 VA psychiatric evaluation report shows the 
examiner reviewed the veteran's claims file and the 
electronic records at the VA facility, to include the June 
2002 examination report and the August 2002 
neuropsychological report.  Following his examination of the 
veteran, the examiner entered diagnoses of cocaine 
dependence, depression, not otherwise specified, alcohol 
dependence in short-term remission, history of marijuana 
abuse, malingering under Axis I and borderline personality 
disorder with some additional paranoid features under Axis 
II.  He stated that none of the veteran's dysfunctions 
appeared to be related to military service "in any way."  
He made the following conclusion:

While[] it is the professional opinion of 
this examiner that this veteran has 
depressive symptoms, it is unlikely that 
his current symptoms are the illness for 
which he was hospitalized during military 
service.  It is much more likely that his 
depression and affective symptoms are 
primarily organic in nature with some 
secondary dysphoria related to his 
personality disorder.  The organic 
depression is most likely secondary to 
cocaine dependence, . . . .  The 
impairment from [the veteran's] paranoia 
and depressive symptoms are most 
consistent with his involvement in an 
ongoing cocaine habit/drug culture.  His 
attempt to minimize his substance abuse 
history and to conceal his ongoing use of 
cocaine, his deviations from the facts in 
interviews with several professionals, 
and his inconsistent/selective 
performance on psychological testing 
contribute to my professional opinion 
that much of what he was presenting 
should be categorized as malingering.

The examiner noted that the veteran was impaired, but that it 
was much more likely than not unrelated to military service 
and "very much related to his drug problem with a secondary 
personality disorder."  He further noted that the veteran's 
personality disorder was not related to service.  

The veteran submitted statements, dated September 2003, from 
his wife, mother, and brother.  In the statement from his 
wife, she stated that the veteran did not have psychiatric 
problems prior to 1986.  She stated that she noticed the 
veteran changed sometime in 1988, when he was stationed in 
Korea.  She stated the veteran had been having psychiatric 
problems since then.  In the statement from his mom, she 
stated the veteran wrote to her while he was stationed in 
Korea.  She stated he sounded depressed and told her he had 
been depressed because of his job and the living conditions 
in Korea.  In the statement from the veteran's brother, he 
stated he had numerous conversations with the veteran while 
he was stationed in Korea and that the veteran complained of 
his work, supervisor, and the living conditions in Korea, 
which the veteran stated depressed him.  His brother stated 
the veteran was not like this before he was stationed in 
Korea.

At the September 2003 before the undersigned, the veteran 
testified he had depression issues while in service, which he 
stated began in 1988, while stationed in Korea.  He stated he 
got out of service and had difficulty working because of his 
depression.  He testified he used to be a minister and gave 
up on everything as a result of his depression.  The veteran 
reported he had been hospitalized numerous times following 
his discharge from service because of his depression.  He 
stated he had been hit over the head while in service and had 
been hospitalized for a week, which added to his depression.  
The veteran asserted that his psychiatric problems had begun 
in service and that they had continued to the present time.  
He noted that during his time in service, his ex-wife had 
passed away and that he was unable to go home to see his 
children to make sure they were okay, which he stated was 
very upsetting.  He testified his life was going well when he 
entered service, which was why he felt his depression was 
service connected.

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the September 2003 
hearing, and finds that the preponderance of the evidence is 
against the grant of service connection for a psychiatric 
disorder.  

Initially, the Board notes that the service medical records 
show that the veteran was hospitalized and diagnosed in 
service with adjustment disorder with depressed mood.  The 
post service medical records show that the veteran has a 
current psychiatric disorder, which has been variously 
diagnosed.  Therefore, there is competent evidence of both an 
in-service psychiatric disorder and a post-service 
psychiatric disorder.  The specific issue before the Board in 
this case is whether the post-service psychiatric disorder is 
related to the in-service psychiatric disorder.  

In this regard, there are multiple medical records in the 
claims file, wherein medical professionals diagnosed the 
veteran with a psychiatric disorder, and then noted it be 
"recurrent" and made references to the fact that the 
veteran's psychiatric problems had begun in service.  
Therefore, such medical opinions would appear to be 
supportive of the veteran's claim.  However, the Board finds 
that the evidence against the veteran's claim outweighs the 
evidence that supports his claim.  Specifically, in the 
September 2002 psychiatric evaluation report, the examiner 
had an opportunity to review the veteran's claims file, to 
include the service medical records.  The service medical 
records show detailed findings regarding the veteran's 
psychiatric complaints at the time he was hospitalized.  
Based upon a review of the service medical records and the 
post-service medical records, which included a 
neuropsychiatric evaluation, the VA examiner determined that 
it was more likely than not that the post-service psychiatric 
disorder was not related to the in-service psychiatric 
disorder.  This examiner had an opportunity to review the 
objective medical records and examine the veteran and 
provided reasons as to why he believed the current 
psychiatric disorder was not related to the in-service 
psychiatric disorder.  As a result, the Board has accorded 
high probative value to this medical opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion). 

It is clear that the other examiners's who made reference to 
the veteran's psychiatric disorder having its onset in 
service, were basing their opinions on history reported by 
the veteran.  While the veteran's history is accurate in that 
he was diagnosed with a psychiatric disorder in service, the 
examiners did not have an opportunity, or at least they did 
not indicate that they did, to review the service medical 
records and understand the basis for the veteran's in-service 
hospitalization.  Therefore, their notations of the veteran's 
psychiatric disorder having its onset in service are accorded 
less probative value, as a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
Board finds that the medical evidence against the veteran's 
claim outweighs the medical evidence that supports the claim.  

There is no competent evidence that a psychosis was 
manifested to a compensable degree within one year following 
the veteran's service.  Thus, presumptive service connection 
would not be warranted.  The Board notes that the veteran has 
been diagnosed with a personality disorder.  He was also 
diagnosed with a personality disorder in service.  However, 
applicable VA regulations reflect that personality disorders 
are not diseases or injuries within the applicable 
legislation dealing with service connection.  38 C.F.R. §§ 
3.303(c), 4.127 (2004).

While the veteran, his mother, and his brother have asserted 
that the veteran's current psychiatric had its onset in 
service, they do not have the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, their statements and the veteran's statements 
and testimony do not provide a basis to grant service 
connection for a psychiatric disorder.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for a psychiatric disorder is denied.



________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


